DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, in the reply filed on 16 May 2022 is acknowledged.  The traversal is on the ground(s) that the application was filed under 35 U.S.C. 111(a) and is not subject to unity of invention.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. 
In addition, although the requirement mailed 01 April 2022 inappropriately applied a unity of invention analysis the restriction is still deemed proper. For clarity, restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a forming mold of a PVB film for HUD, classified in B29C 33/68.
II. Claims 9-12, drawn to a PVB film for HUD, classified in G02B 27/0172.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case that the product as claimed can be made by another and materially different apparatus, for example with an mold excluding a release layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 May 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FORMING MOLD FOR A PVB FILM FOR HUD
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 2010/0086744 A1) in view of Kubota (EP 0 640 460 A2).
Regarding claim 1, Stenzel discloses a forming mold of a PVB film for HUD (title/abstract, ¶¶ 9, 13), the forming mold comprising an enclosed mold cavity, wherein protective films are disposed on inner surfaces of the mold, respectively, for supporting PVB material and preventing the PVB material from bonding with the upper mold and the lower mold, and wherein shapes of the protective films match shapes of the mold (¶¶ 9, 17+, 50). Stenzel further suggests the apparatus of Kubota (EP 0 640 460 A2) (¶ 12).
Stenzel does not appear to expressly disclose an upper mold and a lower mold, the two of which can form a cavity when clamped together.
However, Kubota discloses a preferred method of producing thin films (title/abstract) which includes an upper mold and a lower mold, the two of which can form a cavity when clamped together (FIG. 1-2; 3:10+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Stenzel to include upper and lower molds of Kubota, because such an apparatus is suggested by Stenzel and could be used with expected results.  
Regarding claim 5, Stenzel suggests a cross section of the mold cavity in one direction is wedged (abstract, ¶¶ 23+, FIG. 2).
Regarding claim 6. Stenzel suggests a cross section of the mold cavity in one direction is wedged, and a cross section of the mold cavity in another direction is curved (abstract, ¶ 22+, FIG. 1-2).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 2010/0086744 A1) in view of Kubota (EP 0 640 460 A2) as applied to claim 1 above, further in view of Okita (US 6,083,612 A).
Stenzel does not appear to expressly disclose the thickness of the release layer. 
However, Okita discloses a release layer for a mold (title/abstract) the layer(s) having a final thickness of 7-300 µm (thickness of composition A 5-100µm + thickness of composition B 2-100µm) (4:48+) which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Stenzel to include the layer thickness of Okita, because such a thickness is known in the art of mold release layers and could be used with expected results.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 2010/0086744 A1) in view of Kubota (EP 0 640 460 A2) as applied to claim 1 above, further in view of Smith (US 5,013,134 A).
Stenzel does not appear to expressly disclose a cross sections of the mold cavity in two directions are both curved and the curved surfaces can compensate imaging accuracy based on a curved surface of a glass used by HUD imaging.
However, Smith discloses most automotive windshields are not simple planar, flat structures, but instead include curvature in the horizontal and vertical directions and that the use of a wedged, curved windshield in accordance with the invention provides further improvement, and results in substantial elimination of the ghost image (5:31+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Stenzel to include the curved cross sections of Smith, in order to eliminate ghosting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742